United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
U.S. POSTAL SERVICE, MLS PROCESSING &
DISTRIBUTION CENTER, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1827
Issued: April 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2010 appellant filed a timely appeal from a February 18, 2010 schedule award
decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish more than 33 percent
impairment of the left lower extremity for which he received schedule awards. On appeal he
asserts that he has continued pain and stiffness.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 10, 2000 appellant, then a 61-year-old postal clerk, filed an occupational disease
claim, alleging that employment factors caused a left knee injury. He underwent left knee
arthroscopic surgery on April 19, 2000. On June 20, 2000 the Office accepted aggravation of
left knee arthritis. By decision dated September 28, 2000, appellant was granted a schedule
award for 6 percent impairment of the left leg and following remand by an Office hearing
representative, on July 30, 2001 was granted a schedule award for an additional 27 percent, for a
total 33 percent left lower extremity impairment.
In April 2008, appellant began treatment with Dr. Jonathan Nissanoff, Board-certified in
orthopedic surgery, who performed the total left knee replacement (TKR) on August 8, 2008. He
received wage-loss compensation and on November 11, 2008 Dr. Nissanoff advised that he
could return to modified duty.
Appellant accepted a limited-duty job offer on
November 12, 2008. However, he did not return to work, stating that he was using remaining
sick leave for a nonemployment-related back condition and was then going to retire. Appellant’s
wage-loss compensation was terminated effective November 13, 2008.
On January 20, 2009 appellant filed a schedule award claim, and submitted a March 24,
2009 functional capacity evaluation, in which Dr. George de Leon, a chiropractor, assessed
appellant’s work capabilities. Dr. de Leon advised that, under Table 17-7 and Table 17-8 of the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides),2 appellant had 5 percent whole person or 12 percent
lower extremity impairment due to muscle weakness, and under Table 17-10, 4 percent whole
person or 10 percent lower extremity impairment due to loss of left knee flexion.3 In a June 10,
2009 report, Dr. Jason Groomer, an osteopath, described appellant’s employment and medical
history. He noted appellant’s complaints of left knee and low back pain and provided physical
examination findings. Dr. Groomer diagnosed degenerative joint disease of the left knee, status
post TKR and advised that appellant was at maximum medical improvement. He stated that he
agreed with Dr. de Leon’s impairment rating. On August 4, 2009 Dr. Nissanoff advised that he
adopted Dr. de Leon’s findings and that he agreed with Dr. Groomer’s June 10, 2009
conclusions.
By letter dated November 5, 2009, the Office informed appellant that, effective May 1,
2009, all permanent impairment determinations were to be completed in accordance with the
sixth edition of the A.M.A., Guides,4 and asked that he submit a medical report in accordance
with the sixth edition. In the same letter, it asked that Dr. Nissanoff and Dr. Groomer provide an
impairment evaluation in accordance with the sixth edition.
In a November 17, 2009 report, Dr. Nissanoff provided left knee physical examination
findings. He stated that there was no left knee atrophy, effusion, crepitus, medial or lateral joint
2

A.M.A., Guides (5th ed. 2001).

3

Dr. de Leon also provided an impairment rating for appellant’s lumbar spine. The Office has not accepted a
lumbar spine condition as employment related.
4

A.M.A., Guides (6th ed. 2008).

2

line or patellofemoral facet tenderness. Apprehension, varus/valgus laxity, McMurray, Lachman
and pivot shift testing was negative. Dr. Nissanoff reported that left and right knee flexion was
normal at 135 degrees and left and right knee extension was normal at 0 degrees. He diagnosed
degenerative joint disease of the left knee, status post left total knee arthroplasty. Dr. Nissanoff
advised that appellant was permanent and stationary, and that he based his rating on the sixth
edition of the A.M.A., Guides. However, he referenced Table 17-7, Table 17-8 and Table 17-11
of the fifth edition, and his impairment rating was as that by Dr. de Leon in his March 24, 2009
report. Dr. Nissanoff concluded that appellant had nine percent whole person impairment for his
left knee condition.
In a January 22, 2010 report, Dr. Leonard A. Simpson, an orthopedic surgeon and Office
medical adviser, reviewed the medical record, including the physical examination findings of
Dr. Nissanoff’s November 17, 2009 report. He stated that Table 16-3, Knee Regional Grid, of
the sixth edition was appropriate for assessing appellant’s work-related left knee osteoarthritis
with TKR. Dr. Simpson advised that appellant had a default rating of Class 2 or 25 percent
(good result, good position, stable and functional). He then used the adjustment grids and found
that appellant had a Grade Modifier 2 for functional history, or a -1 net; a Grade Modifier 0 for
physical examination, or a -2 net; and found no adjustment for clinical studies, stating that this
was not applicable as maximum medical improvement had been reached. Dr. Simpson then
concluded that appellant had a Category A, Class 2 impairment for a 21 percent left lower
extremity impairment due to the accepted left knee osteoarthritis.
By decision dated February 18, 2010, the Office denied appellant’s schedule award claim
on the grounds that the medical evidence did not establish that he had an impairment greater than
the 33 percent previously awarded.
LEGAL PRECEDENT
The schedule award provision of the Act,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions
after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule
awards.8 For decisions issued after May 1, 2009, the sixth edition will be used.9

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

3

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on functional history (GMFH), physical examination (GMPE) and clinical
studies (GMCS).11 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCSCDX).12 Under Chapter 2.3, evaluators are directed to provide reasons for their impairment
rating choices, including choices of diagnoses from regional grids and calculations of modifier
scores.13
Whole person impairment ratings are not allowed under the Act as section 8107 provides
a compensation schedule in terms of specific members of the body.14 Office procedures provide
that, after obtaining all necessary medical evidence, the file should be routed to the Office
medical adviser for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the Office medical adviser providing rationale for the
percentage of impairment specified.15
ANALYSIS
Appellant has previously received schedule awards totaling 33 percent left lower
extremity impairment. The Board finds that he has not established that he is entitled to an
additional schedule award. It is well established that, when the examining physician does not
provide an estimate of impairment conforming to the proper edition of the A.M.A., Guides, the
Office may rely on the impairment rating provided by a medical adviser.16 In this case, while
Dr. Nissanoff advised that his November 17, 2009 impairment analysis was based on the sixth
edition of the A.M.A., Guides,17 a review of his report shows that he referenced tables found in
the fifth, rather than the sixth edition. The Office therefore properly referred the medical record
to Dr. Simpson, an Office medical adviser, for review.18

10

A.M.A., Guides, supra note 4 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
11

Id. at 494-531.

12

Id. at 521.

13

Id. at 23-28.

14

5 U.S.C. § 8107; Tommy R. Martin, 56 ECAB 273 (2005).

15

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
16

See J.Q., 59 ECAB 366 (2008).

17

Supra note 9.

18

Supra note 15.

4

As found by Dr. Simpson, the sixth edition of the A.M.A., Guides provides that a lower
extremity impairment is to be classified by diagnosis, which is then adjusted by grade modifiers
according to the formula described above.19 Appellant’s accepted condition is aggravation of left
knee arthritis, and he has undergone a TKR. Table 16-3 of the sixth edition of the A.M.A.,
Guides, Knee Regional Grid, provides that TKRs can be classified from Class 2 to Class 4, with
Class 2 defined as a good result with good position, stable and functional. A finding under
Class 2 yields impairments ranging from 21 to 25 percent.20 Dr. Simpson extrapolated the
physical findings provided by Dr. Nissanoff of normal knee range of motion and no left knee
atrophy, effusion, crepitus, medial or lateral joint line or patellofemoral facet tenderness with
negative apprehension, varus/valgus laxity, McMurray, Lachman, and pivot shift tests. He
permissibly graded appellant’s impairment as Class 1, for 25 percent impairment. Dr. Simpson
then applied the grade modifiers described in Table 16-5 with analysis provided in Table 16-6
through Table 16-8 and the net adjustment formula21 and determined that appellant was not
entitled to an additional impairment for clinical studies (GMCS). He found that appellant had a
Grade Modifier 2 for functional history (GMFH), or a -1 net, and a Grade Modifier 0 for
physical examination (GMPE), or a -2 net. Dr. Simpson then properly applied the net adjustment
formula described in section 16.3d of the sixth edition of the A.M.A., Guides,22 and concluded
that appellant had a 21 percent left lower extremity impairment.
As the record does not contain an additional medical report that rates appellant’s left
lower extremity impairment in accordance with the sixth edition of the A.M.A., Guides,
appellant has not established entitlement to a greater award.23
CONCLUSION
The Board finds that appellant has not established that he is entitled to a left lower
extremity schedule award greater than the 33 percent previously awarded.

19

Supra note 9.

20

A.M.A., Guides, supra note 4 at 511.

21

Id. at 515-21.

22

Id. at 518-22.

23

Moreover, the Board notes that the 9 percent whole person impairment found by Dr. Nissanoff under the fifth
edition of the A.M.A., Guides for appellant’s left knee degenerative arthritis would merely yield 23 percent left
lower extremity impairment. See id. at 530, Table 16-10.

5

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

